DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 filed 5/17/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-15, 17-20, 22-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Feuersaenger et al. (US20160021624A1), hereafter Feuersaenger.

Regarding claims 1 and 24,
Feuersaenger (Title: Power-Limit Reporting in a Communication System using Carrier Aggregation) discloses user equipment (UE) (Fig. 1, UE), comprising a processor, memory coupled with the processor and instructions stored in the memory and executable by the processor (i.e. paragraph 184) to cause the apparatus to perform a method (Fig. 8-9, 21-24) comprising receiving, from a base station, control signaling that schedules transmission of one or more uplink messages from the UE (paragraph 5, 29-46, 82, 110; uplink scheduling from eNB; Fig. 8-9, 21-24, step 801/2101; receiving resource assignments for at least a subset of configured CCs) and receiving, from the base station, one or more power aggregation parameters pertaining to UE control of instantaneous transmit power within a time interval during which average maximum transmit power is limited (i.e. paragraph 120-137; Fig. 8-9, 21-24, ETP > MATP; Fig. 25-27, negative PHR; UL power control for carrier aggregation includes, in case of UE power limitation (ETP > MATP), applying power scaling according to channel priority signaled by eNB).
Feuersaenger further shows determining, based at least in part on the one or more power aggregation parameters, a power aggregation configuration for transmission of the one or more uplink messages (Fig. 8-9, 21-24, next to last step on right side; power scaling of ETP for PDUs including PHR MAC CEs per CC) and transmitting the one or more uplink messages in accordance with the power aggregation configuration and the control signaling (i.e. Fig. 8-9, 21-24, final step on right side/ transmit PDUs from UE). 





Regarding claims 14 and 30,
Feuersaenger (Title: Power-Limit Reporting in a Communication System using Carrier Aggregation) discloses a base station (i.e. Fig. 1, eNB), comprising a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (i.e. paragraph 184) to cause the apparatus to perform a method transmitting, to a user equipment (UE), control signaling that schedules transmission of one or more uplink messages from the UE (paragraph 5, 29-46, 82, 110; uplink scheduling from eNB; Fig. 8-9, 21-24, step 801/2101; receiving resource assignments for at least a subset of configured CCs).
Feuersaenger further shows transmitting, to the UE, one or more power aggregation parameters pertaining to UE control of instantaneous transmit power within a time interval during which average maximum transmit power is limited (i.e. paragraph 120-137; Fig. 8-9, 21-24, ETP > MATP; Fig. 25-27, negative PHR; UL power control for carrier aggregation includes, in case of UE power limitation (ETP > MATP), applying power scaling according to channel priority signaled by eNB) and monitoring for the one or more uplink messages in accordance with the one or more power aggregation parameters and the control signaling (Fig. 8-9, 21-24, next to last step on right side; power scaling of ETP for PDUs including PHR MAC CEs per CC; i.e. paragraph 196; Fig. 8-9, 21-24, final step on right side/ transmit PDUs to eNB). 



Regarding claims 2, 15, and 25,
Feuersaenger discloses receiving/transmitting the one or more power aggregation parameters further comprises receiving an indication of at least one of a size of the time interval or an average maximum transmit power limit for the time interval (paragraph 37-43, 196-201; RRC control signaling received at UE from eNB configures PHR reporting via MAC CE when average transmit power exceeds a threshold value relative to the UE total maximum power for the scheduled grant period). 

Regarding claims 4, 17, and 27,
Feuersaenger discloses receiving/transmitting an indication of a power scaling strategy to be used by the UE in applying the power aggregation configuration across multiple carriers or frequency bands (paragraphs 120-124; channel prioritization per CC for power scaling due to UE power limitation). 

Regarding claims 5, 18, and 28,
Feuersaenger discloses receiving/transmitting an indication that the power scaling strategy is a strategy for scaling down the instantaneous transmit power equally across the multiple carriers or frequency bands, in accordance with a weighted (i.e. prioritized) scaling across the multiple carriers or frequency bands, or in accordance with a predefined order across the multiple carriers or frequency bands (paragraphs 57, 120-124, 173, 193, 211, 270-280; power scaling according to per CC channel prioritization). 
Regarding claims 6, 19, and 29,
Feuersaenger discloses determining an average transmit power associated with the time interval; and transmitting/receiving a report that includes one or more reported parameters that are based at least in part on the average transmit power (paragraph 37-43, 196-201; RRC control signaling received at UE from eNB configures PHR reporting via MAC CE when average transmit power exceeds a threshold value relative to the UE total maximum power for the scheduled grant period). 

Regarding claims 7 and 20,
Feuersaenger discloses transmitting/receiving the one or more reported parameters that are indicative of at least one of the average transmit power, a headroom parameter associated with a difference between the average transmit power and an average maximum transmit power limit, or a history of the instantaneous transmit power (paragraph 37-43, 196-201; RRC control signaling received at UE from eNB configures PHR reporting via MAC CE when average transmit power exceeds a threshold value relative to the UE total maximum power for the scheduled grant period).  See also Fig. 25-27. 






Regarding claims 9 and 22,
Feuersaenger discloses transmitting/receiving the report further comprises transmitting the report via radio resource control signaling, a medium access control (MAC) control element (CE), an uplink control information message, or any combination thereof (paragraph 37-43, 196-201; RRC control signaling received at UE from eNB configures PHR reporting via MAC CE). 

Regarding claims 10 and 23,
Feuersaenger discloses the report is associated with a cell, a frequency band, a cell group, or any combination thereof (i.e. paragraph 43, 46, 88).

Regarding claim 11,
Feuersaenger discloses receiving, from the base station, an indication of a requested transmit power for each of the one or more uplink messages across multiple carriers, wherein a total transmit power indicated across all of the multiple carriers exceeds the instantaneous transmit power; determining a power scaling configuration for transmission of the one or more uplink messages such that a total transmit power applied across all of the multiple carriers is equal to or less than the instantaneous transmit power (Fig. 8-9, 21-24 and 26-28; power scaling per CC when ETP > MATP). 



Regarding claim 12,
Feuersaenger discloses the power scaling configuration comprises a first power scaling parameter associated with a first carrier or band of a carrier aggregation configuration at the UE and a second power scaling parameter associated with a second carrier or band of the carrier aggregation configuration at the UE (paragraph 120-124; power control performed per CC of multiple CCs). 

Regarding claim 13,
Feuersaenger discloses the power scaling configuration is determined based at least in part on a total configured maximum output power for a transmission occasion associated with transmission of the one or more uplink messages (i.e. Abstract; paragraphs 85-88, 120-124, 127-130; power scaling when UE exceeds/will exceed total configured maximum output power or a threshold %). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of Wang et al. (US20190159140A1), hereafter Wang.

Regarding claims 3, 16, and 26,
Feuersaenger does not expressly show an indication of at least one of a maximum duration during which the instantaneous transmit power is allowed to exceed an average maximum transmit power limit or a minimum guaranteed maximum transmit power for transmissions below the average maximum transmit power limit.
Wang (Title: Techniques for Power Control using Carrier Aggregation in Wireless Communications) discloses an indication of at least one of a maximum duration during which the instantaneous transmit power is allowed to exceed an average maximum transmit power limit (paragraph 6, 18; amount of time UE transmit power can exceed the maximum power threshold) or a minimum guaranteed maximum transmit power for transmissions below the average maximum transmit power limit (paragraph 32, 201, 213; minimum power among subset of uplink transmissions).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Feuersaenger by providing an indication of at least one of a maximum duration during which the instantaneous transmit power is allowed to exceed an average maximum transmit power limit or a minimum guaranteed maximum transmit power for transmissions below the average maximum transmit power limit, as shown by Wang, thereby enabling efficient determination of uplink transmit power in consideration of UE carrier aggregation capabilities over different carriers having different durations.


5.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of Shin (US20210037482A1), hereafter Shin.

Regarding claims 8 and 21,
Feuersaenger does not expressly show one or more reported parameters indicative of the history of the instantaneous transmit power includes a first statistical parameter associated with the instantaneous transmit power over time and/or second statistical parameter associated with uplink data transmission activity over time. 
Shin (Title: Power Control in Wireless Communication System) discloses show one or more reported parameters indicative of the history of the instantaneous transmit power includes a first statistical parameter associated with the instantaneous transmit power over time, a second statistical parameter associated with uplink data transmission activity over time, or a combination thereof (Fig. 3, 5-8; paragraph 72; power distributed according to a particular metric/statistical parameter based on power allocation history).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Feuersaenger such that show one or more reported parameters indicative of the history of the instantaneous transmit power includes a first statistical parameter associated with the instantaneous transmit power over time, a second statistical parameter associated with uplink data transmission activity over time, or a combination thereof, as shown by Shin, thereby preventing uplink starvation of lower priority cell groups.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477